ACCEPTED
                                                                                                        05-17-00415-CR
                                                                                              FIFTH COURT OF APPEALS
                                                                                                       DALLAS, TEXAS
                 BODKIN | NIEHAUS | DORRIS | JOLLEY PLLC                                               6/4/2018 1:57 PM
                                                                                                             LISA MATZ
                                                                                                                 CLERK
                                            Attorneys and Counselors


  SCOTT BODKIN                                                                        FILED IN
  SCOTT@BNDJ LEGA L .COM                Friday, June 1, 2018                   5th COURT OF APPEALS
                                                                                    DALLAS, TEXAS
  JASON EDWARD NIEHAUS                  Mr. Briggs                             06/04/2018 1:57:43 PM
  JAS O N @B N D J LE G AL .CO M                                                      LISA MATZ
                                                                                        Clerk
  MARGO KIMBLE DORRIS                          The judgment of conviction on your aggravated
  M ARG O @B N D J LE G A L. COM
                                        assault conviction (Reference cause numbers: COA # 05-
  R. RENEE JOLLEY                       17-00415-CR / TC # 366-80634-2015) was affirmed by the
  RENEE@BNDJLEG AL .C OM                Fifth Court of Appeals.

                                               You have the option to file a Petition for
                                        Discretionary Review. We have previously discussed the
Flower Mound Office                     timing and contents requirements for a PDR. When I was
Business | Estate Planning | Tax        retained on this appeal, we also discussed a fee for my
6021 Morriss Rd., Ste. 111
Flower Mound, TX 75028                  preparation of a PDR.
Phone: (972) 704-1368
Fax: (888) 314-7695
                                               Pursuant to Rule 68 of the Appellant Rules of
Denton Office                           Procedure, you have thirty (30) days from the date of the
Appellate | Regulatory | White Collar   judgment on this appeal to file a PDR, or to have me file
207 W. Hickory St., Ste. 309
Denton, TX 76201                        one on your behalf. A copy of the Court’s opinion is
Phone: (940) 600-1295                   included with this letter, and a copy has been sent to you
Fax: (888) 314-7695
                                        electronically.

B Y A PPOINTMENT O NLY
                                               Good luck,



                                               /s/ J. Edward Niehaus